DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021, has been entered.

Response to arguments
Applicant argues that Haley relates to different methods and only mentions administering NBMI to prevent oxidative stress not to reduce toxicity.
	The examiner notes that Haley teaches the claimed agent effectuates a mechanism of preserving GSH, which is known to detoxify NAPB thereby preventing hepatotoxicity.  Thus, the result of maintaining GSH levels will have an effect of preventing hepatotoxicity.  Further, any subject that is at an increased risk for hepatotoxicity (i.e., has a lower level of GSH) would consider taking NBMI because it is taught to increase GSH.  This is a specific motivation for a subject with low GSH to take an agent that preserves GSH.  

Kisaoglu teaches that paracetamol can lead to severe liver damage and liver failure.  The toxic metabolite associated therewith is NAPB.  NAPB is detoxified by endogenous glutathione (GSH).  When paracetamol is taken in high doses, it depletes GSH stores and leads to an inability to detoxify NAPB, which results in hepatotoxicity.  Kisaglou teaches that a 150 mg/kg dose has a high probability of toxic effects.
Even further, Kalsi indicates that animal studies correlate the degree of glutathione depletion with paracetamol-related hepatotoxicity.  Once levels diminish by more than 70%, hepatotoxicity ensues.  Thus, there are patients with a low baseline intrahepatic glutathione that may be at greater risk for developing paracetamol related hepatotoxicity as they are less able to detoxify NAPQI.
Remien et al., “Mathematical modeling of liver injury and dysfunction after acetaminophen overdose: Early discrimination between survival and death,” Hepatology, August 2012, pages 727-734, teaches: “The Model for Acetaminophen-induced Liver Damage (MALD) uses a patient's aspartate aminotransferase (AST), alanine aminotransferase (ALT), and international normalized ratio (INR) measurements on admission to estimate overdose amount, time elapsed since overdose, and outcome.”  Acetaminophen is toxic when it forms NAPQI, which will bind to GSH and is safely eliminated.  However, once GSH stores are depleted, NAPQI reacts with cellular components and causes injury to metabolizing hepatocytes.  In the examples each of the patients A-D had a toxicity of ALT or AST well above 1000 IU/L.
	Saito et al., “Novel mechanisms of protection against acetaminophen hepatotoxicity in mice by glutathione and N-acetylcysteine. Hepatology,” 2010 Jan;51(1):246-54, teaches: The glutathione (GSH) precursor N-acetylcysteine (NAC) is used to treat patients with APAP overdose for up to 48 hours.” GSH was more effective than NAC in preventing liver injury.  Further, liver injury is prevented by scavenging reactive oxygen, which reduced acetaminophen induced liver injury and promoted regeneration.  
	
Status of the Claims
	Claims 6, 12-14, and 18-26 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12-14, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2010/0227812 A1), in view of Kisaoglu et al., “Damage induced by paracetamol compared with N-acetylcysteine,” Journal of Chinese Medicine Association 77 (2014) 463-468, and in view of Kalsi et al., “A review of the evidence concerning glutathione depletion and susceptibility to hepatotoxicity after paracetamol overdose,” Open Access Emergency Medicine 2011:3 87-96, in view of Remien et al., “Mathematical modeling of liver injury and dysfunction after acetaminophen overdose: Early discrimination between survival and death,” Hepatology, August 2012, pages 727-734, and in view of Saito et al., “Novel mechanisms of protection against acetaminophen hepatotoxicity in mice by glutathione and N-acetylcysteine. Hepatology,” 2010 Jan;51(1):246-54.
Haley teaches that NBMI is useful for relieving oxidative stress in a mammal and further notes that the compound may be used to treat paracetamol induced oxidative. See par.’s 2, 3, 20, and 23.  Haley teaches an effective amount is between about 0.5 and about 40mg/kg.  This amount is touch Applicant’s effective amounts in disclosed on page 13 last paragraph of the instant specification.  With regard to the “prevention of acute liver failure” of the paracetamol toxicity, such is an inherent effect upon the administration of the same active agent with the same effective amount to the same subject population in need of taking paracetamol which causes well known liver toxicity. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited reference.
Haley explains the following in par. 21:

These compounds are not used to directly produce intracellular glutathione and work primarily by salvaging naturally produced reduced glutathione (GSH) by the process of scavenging the intracellular ROSs preventing the oxidation to oxidized glutathione (GSSG). Also, the inhibitory binding of Hg.sup.2+ and Pb.sup.2+ and their removal from enzyme involved in the synthesis (e.g. glutatmine synthetase) and recovery of GSH (e.g. glutathione reductase) would additionally aid in the recovery of GSH to optimal levels.

Further, Haley notes the following in par. 30:
Additionally, it is significant to note that when OSR is taken regularly, it does significantly increase the reduced (GSH) over oxidized (GSSG) glutathione ratio and increases total glutathione in the whole blood. Thus, more glutathione is available to scavenge free radicals and participate in the P-450 system to remove insoluble organic toxins from the membranes and cells. Thus, the body is better able to maintain a healthy glutathione level when the diet of the mammal is supplemented with OSR or other compounds of the present invention.

before they do damage.” Par. 36. 
	Kisaoglu teaches that paracetamol can lead to severe liver damage and liver failure.  The toxic metabolite associated therewith is NAPB.  NAPB is detoxified by endogenous glutathione (GSH).  When paracetamol is taken in high doses, it depletes GSH stores and leads to an inability to detoxify NAPB, which results in hepatotoxicity.  Kisaglou teaches that a 150 mg/kg dose has a high probability of toxic effects.
As such, a subject that takes higher doses or regular doses of paracetamol is at risk of liver damage and failure.  In these cases, GSH is particularly important because it detoxifies NAPB.  However, higher doses of paracetamol deplete GSH.  As noted above, the use of OSR regularly, will significantly increase reduced GSH and allow more free radical scavenging of NAPB.
Even further, Kalsi indicates that animal studies correlate the degree of glutathione depletion with paracetamol-related hepatotoxicity.  Once levels diminish by more than 70%, hepatotoxicity ensues.  Thus, there are patients with a low baseline intrahepatic glutathione that may be at greater risk for developing paracetamol related hepatotoxicity as they are less able to detoxify NAPQI.  Kalsi lists a number of conditions/disorders that are known to result in lower glutathione concentrations.  For example, those aged over 45 years have less functional capacity of the GSH antioxidant system. See p93.  Further, those, with HIV, eating disorders, chronic hepatitis C, malnutrition, cystic fibrosis, and others are associated with reduced hepatic GSH.  Age was an independent risk factor for hepatotoxicity.
 teaches: “The Model for Acetaminophen-induced Liver Damage (MALD) uses a patient's aspartate aminotransferase (AST), alanine aminotransferase (ALT), and international normalized ratio (INR) measurements on admission to estimate overdose amount, time elapsed since overdose, and outcome.”  Acetaminophen is toxic when it forms NAPQI, which will bind to GSH and is safely eliminated.  However, once GSH stores are depleted, NAPQI reacts with cellular components and causes injury to metabolizing hepatocytes.  
	Saito teaches: “The glutathione (GSH) precursor N-acetylcysteine (NAC) is used to treat patients with APAP overdose for up to 48 hours.” GSH was more effective than NAC in preventing liver injury.  Further, liver injury is prevented by scavenging reactive oxygen, which reduced acetaminophen induced liver injury and promoted regeneration.  
	If a subject is at risk of toxicity due to lower GSH for any known reason or if they are taking a higher dose of acetaminophen, it would be logical to administer an agent at the same time, sequentially, or in a same dosage form to preserve endogenous GSH to scavenge free radicals and to bind to NAPQI to prevent injury to hepatocytes and the liver.  Higher AST and/or ALT levels are known to be indicative of toxicity and timing of recovery.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Haley, Kisaoglu, Kalsi, Remien, and Saito to arrive at the claimed invention.  One would be motivated to do so because Haley teaches administration of NBMI to treat acetaminophen induced oxidative stress and that NBMI can be taken every day.  Haley also teaches that administration of NBMI will significantly increase GSH and total glutathione in a subject.  Kisaoglu teaches acetaminophen toxicity can cause liver damage as result of a toxic metabolite, NAPB.  However, GSH neutralizes this metabolite to prevent toxic effects.  Very high doses of acetaminophen will deplete GSH rendering it unable to 
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would . 

/JARED BARSKY/Primary Examiner, Art Unit 1628